FINCH, J.
The action is for damages by the plaintiff, an employer, against the defendant, his employe, by reason of the defendant leaving the plaintiffs employ before the expiration of a contract of employment.
The crucial question in this case was whether the plaintiff, by forming a corporation to do business at the same place, had prevented the defendant from carrying out the terms of the contract between them. The plaintiff contended that he still remained in business at the same address, although he was also- the president of the new corporation. The defendant, on the other hand, claimed that the plaintiff had practically ceased to do any business himself, and that all the business was done by the new corporation. Upon this issue the defendant subpoenaed the plaintiff to produce the books of the corporation. The defendant’s counsel asked permission to examine the minute book of the corporation, preparatory to deciding, whether or not he wanted to put it in evidence. The plaintiff’s counsel refused to grant the permission unless the defendant’s counsel put the book in evidence, and the court sustained plaintiff’s counsel, and ruled that defendant’s counsel could not look at the book unless he offered it in evidence. This ruling was duly excepted to, and is one of the grounds urged by the defendant on this appeal.
*396This question has been settled in favor of the appellant. See Smith v. Rentz, 131 N. Y. 169, 30 N. E. 54, 15 L. R. A. 138; also Saal v. Katz, 81 Misc. Rep. 239, 142 N. Y. Supp. 516. The error may have rendered unavailable most important evidence, and was therefore prejudicial, and tire judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.